


110 HR 6362 IH: To amend title 35, United States Code, and the Trademark

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6362
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Berman (for
			 himself, Mr. Coble,
			 Mr. Conyers, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 35, United States Code, and the Trademark
		  Act of 1946 to provide that the Secretary of Commerce, in consultation with the
		  Director of the United States Patent and Trademark Office, shall appoint
		  administrative patent judges and administrative trademark judges, and for other
		  purposes.
	
	
		1.Appointment of administrative
			 patent judges and administrative trademark judges
			(a)Administrative
			 patent judgesSection 6 of
			 title 35, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in the second
			 sentence, by striking Deputy Commissioner and inserting
			 Deputy Director; and
					(B)in the last
			 sentence, by striking Director and inserting Secretary of
			 Commerce, in consultation with the Director; and
					(C)by adding at the
			 end the following:
						
							(c)Authority of the
				SecretaryThe Secretary of Commerce may, in his or her
				discretion, deem the appointment of an administrative patent judge who, before
				the date of the enactment of this subsection, held office pursuant to an
				appointment by the Director to take effect on the date on which the Director
				initially appointed the administrative patent judge.
							(d)Defense to
				challenge of appointmentIt shall be a defense to a challenge to
				the appointment of an administrative patent judge on the basis of the judge’s
				having been originally appointed by the Director that the administrative patent
				judge so appointed was acting as a de facto
				officer.
							.
					(b)Administrative
			 trademark judgesSection 17 of the Act entitled An Act to
			 provide for the registration and protection of trademarks used in commerce, to
			 carry out the provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (commonly referred to as the
			 Trademark Act of 1946; 15 U.S.C. 1067), is amended—
				(1)in subsection (b)—
					(A)by inserting
			 Deputy Director of the United States Patent and Trademark
			 Office, after Director,; and
					(B)by striking
			 appointed by the Director and inserting appointed by the
			 Secretary of Commerce, in consultation with the Director; and
					(2)by adding at the
			 end the following:
					
						(c)Authority of the
				SecretaryThe Secretary of Commerce may, in his or her
				discretion, deem the appointment of an administrative trademark judge who,
				before the date of the enactment of this subsection, held office pursuant to an
				appointment by the Director to take effect on the date on which the Director
				initially appointed the administrative trademark judge.
						(d)Defense to
				challenge of appointmentIt
				shall be a defense to a challenge to the appointment of an administrative
				trademark judge on the basis of the judge’s having been originally appointed by
				the Director that the administrative trademark judge so appointed was acting as
				a de facto
				officer.
						.
				
